Citation Nr: 1632028	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  13-20 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a heart disability, to include residuals of myocardial infarction, including as secondary to a service-connected disability.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The Veteran served on active duty from September 1995 to August 2004. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In September 2014, the Veteran testified before Veterans Law Judge of the Board at a Travel Board hearing.  A transcript of that hearing is of record.  The Judge who conducted that hearing is not presently available to adjudicate the claim.  Hence, by an April 2016 letter the Veteran was afforded the opportunity of a new hearing before a Veterans Law Judge of the Board.  The Veteran's authorized representative in an April 2016 reply informed that a new hearing was not desired.  

The Board denied the appealed claim by a June 2015 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), and the Court by a March 2016 Order approved a Joint Motion for Remand (Joint Motion) vacating the June 2015 decision and remanding the case for actions consistent with the Joint Motion.  The appealed claim thus now returns to the Board for appropriate actions. 

The Board has recharacterized the claimed disability more broadly as a heart disability, to include residuals of myocardial infarction, out of recognition that the medical record reflects myocardial infarction in June 2012 resulting from complications including an anaphylactic reaction occurring in the course of treatment for service-connected disability (as explained further in the remand, below), and any permanent cardiac damage that may have resulted from complications of care for service-connected disability would not necessarily be limited to residuals of myocardial infarction.  

The Board notes that the Veteran in April 2016 filed a notice of disagreement with a June 2015 decision as to multiple increased rating claims as well as claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), thereby initiating an appeal as to those claims.  It does not appear, however, that the RO is failing to properly develop those appealed claims, even while it has not yet issued a statement of the case (SOC).  Hence, the Board does not find that a procedural defect has yet occurred to require remand for issuance of an SOC.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Manlincon v. West, 12 Vet. App. 238 (1999); see 38 C.F.R. §§ 19.26, 19.30 (2015) (actions of AOJ upon receipt of a notice of disagreement; issuance of an SOC); see also 38 C.F.R. § 19.9(a) (2015) (stipulating that, if correction of a procedural defect is essential for a proper appellate decision, the Board shall remand the case to the agency of original jurisdiction and specify the action to be undertaken). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Joint Motion found that the Board failed to provide adequate reasons and bases for its decision denying the Veteran's claim, by not properly considering evidence of record when it concluded that the Veteran's "does not have a current heart disability, to include a myocardial infarction, or any residuals stemming from or associated with, a myocardial infarction."

The Joint Motion pointed to a June 6, 2012 treatment for service-connected disability with a reaction to medications, including a cardiac event.  The Joint Motion further noted that a July 2012 VA examination report informed, "It is the examiner's opinion that the Veteran did suffer a cardiac event that is due to or a result of treatment for his service connected left lower extremity condition."  Also noted was a June 18, 2012 treatment record informing that the Veteran was hospitalization with "severe sepsis" and that he "sustained a small myocardial infarction at the time of the acute severe sepsis." 

The RO in a February 2007 rating decision granted service connection for left lower extremity cellulitis with stasis dermatitis.  The question thus presented is whether the Veteran sustained an unresolved heart disability, including residuals of myocardial infarction, as a complication of his service-connected cellulitis or its treatment.

Citing Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013), the Joint Motion noted that the Board was required to considered a diagnosis of disability shortly prior to the filing of a claim for benefits, in order to ascertain whether a disability existed at the time of that filing.  The Board in its (now vacated) decision did acknowledge that the Veteran experienced a myocardial infarction due to his service-connected left lower extremity cellulitis, but concluded that the myocardial infarction was found to be acute and transitory, resolving prior to the Veteran's filing of his claim for service connection for a heart condition in June 2012.  However, the Joint Motion concluded that this analysis was insufficient because it failed to adequate address whether a disability remained at the time of the filing of the claim for a heart condition. 

The Board in its June 2015 decision relied on a July 2012 VA examination and that examiner's conclusion that the Veteran did not have any residuals of his recent myocardial infarction.  However, in a July 2016 submission, the Veteran's attorney points out that a June 2012 private treatment record indicated residuals including substernal pain, headache, blurry vision, elevated blood pressure, shakiness, and acute coronary syndrome.  The record is not clear that these signs and symptoms are residuals of the Veteran's myocardial infarction that were present when the Veteran filed his informal claim on June 22, 2012.  

The July 2012 VA examiner noted that the Veteran was evaluated by a Cardiolite treadmill stress test in June 2012, but that the stoppage with shortness of breath after seven minutes of testing was attributable to recent pneumonia, obesity, deconditioning, and left leg pain status post cellulitis.  The examiner assessed,

It is noted, however, at present the Veteran is not demonstrating any specific or significant residuals of a cardiac condition related to the non-ST wave elevated myocardial infarction that he suffered during his hospitalization in June 2012.  The cardiac event appears to have been an acute episode precipitated by the anaphylactic shock due to the administration of the antibiotics and that there are no permanent myocardial damage or underlying cardiac disease, residuals, or sequelae of a cardiac condition to or a result of Veteran's service connected left lower extremity condition or treatment thereof.

The Board notes two qualifiers in this opinion - "cardiac event appears to have been an acute episode [...]" and "at present the Veteran is not demonstrating any specific or significant residuals of a cardiac condition [...]." (emphases added)  These qualifiers leave open the possibility that there were cardiac residuals of the myocardial infarction which were not then detected.  Indeed, elsewhere in the report, the examiner again leaves open this possibility.  When recounting the history of the Veteran's myocardial infarction, the examiner noted that in the treadmill portion of a Cardiolite stress test performed in June 2012 the Veteran did experience chest pains, even though he did not then complain of significant ischemic symptoms.  The examiner, however, suggested that these chest pains may have been related to the stress test having been performed shortly after his hospitalization when he had aspiration pneumonia and intubation, or may have been related to the Veteran's gastroesophageal reflux disease.  The Board notes that these possibilities do not rule out the possibility that the pain upon stress test was cardiac-related.  

The fact remains that the stress test that was performed in June 2012 and upon which the VA examiner relied was performed shortly after the Veteran's hospitalization when he experienced the cardiac event.  During that hospitalization he had other noted conditions including sepsis and pneumonia, and he had undergone intubation.  The stress test thus may not have provided a clear picture of any cardiac residuals, if, for example, other conditions precluded an adequate stress test.  

Hence, the Board agrees with the Veteran's attorney that a further examination is warranted to address the question the presence during the claim period of residuals of myocardial infarction or other cardiac complications of treatment for the Veteran's cellulitis.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address the nature and etiology of any cardiac disability, to include residuals of myocardial infarction, present during the claim period.  The entire record must be provided to the examiner for review.  Any indicate tests or studies should be performed.  The examiner should address the following:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran had any residuals of his myocardial infarction or other heart condition causally related to complications of treatment for the Veteran's left lower extremity cellulitis at any time during his claim period.  The Veteran's claim period began when he first filed his informal claim for service connection for a heart condition on June 22, 2012.  Thus, the examiner should carefully review the Veteran's history of hospitalization which began when he visited the emergency room in North Platte on June 6, 2012, for a left lower extremity cellulitis flare-up.   

The examiner should note that the Veteran's history, including as recounted in the prior VA examination report in July 2012, of anaphylactic reaction to an antibiotic in the course of that in-patient treatment beginning on June 6, 2012, with elevated cardiac enzymes and a discharge diagnosis of non-ST wave elevation myocardial infarction.  The prior VA examiner in July 2012 relied on findings of a Cardiolite stress test performed in June 2012, shortly after the hospitalization.  Questions to be resolved for this opinion are whether the Veteran had a residual cardiac condition when he filed his informal claim on June 22, 2012, and whether he had a residual cardiac condition at any time following June 22, 2012.  

The examiner should consider whether there was a residual cardiac condition that was not detected by the June 2012 Cardiolite stress test, or a residual cardiac condition that did not manifest until after that stress test.

b.  The examiner should also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a cardiac condition which was aggravated (permanently increased beyond its natural course) by his service-connected left lower extremity cellulitis, including by its treatment and complications thereof in the June 2012 hospitalization when he suffered anaphylactic reaction to an antibiotic in the course of treatment for his cellulitis.    

A complete rationale must be provided for any opinion expressed.  

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




